Citation Nr: 0126953	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  00-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of a shell fragment wound (SFW) of the 
left shoulder, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1959 to July 1964; from November 1964 to November 1966; and 
from March 1967 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  That rating decision denied the veteran's 
claims for increased ratings and denied entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU).  

The issues involving an increased rating for the veteran's 
service-connected left shoulder disability and his claim for 
TDIU are the subject of a remand which follows the Board's 
decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for an 
increased ratings for his service-connected hearing loss and 
PTSD.  

2.  The veteran's service-connected hearing loss is 
manifested by a pure tone threshold average of 44 for the 
right ear and 51 for the left ear with speech recognition 
ability of 86 percent correct in the right ear and 84 percent 
correct in the left ear.  Based on this pattern of hearing 
impairment, the veteran has level II hearing in right ear and 
level II hearing in the left ear. 

3.  The veteran's service-connected post traumatic stress 
disorder is manifested by some memory impairment, some 
anxiety and depression, nightmares, suicidal ideation without 
intent, and a GAF scale score of 52. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.85 and Diagnostic Code 6100 (2001). 

2.  The criteria for a rating in excess of 50 percent for 
post traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

A.  Veterans Claims Assistance Act (VCAA)

Initially, the Board must note that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  More recently, new 
regulations were adopted to implement the VCAA.   See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The new law and regulations impose a significant duty to 
assist the veteran with his claims and to provide the veteran 
notice of evidence needed to support his claims.  However, 
the VCAA and the supporting regulations primarily affect 
initial claims for service connection.  In the present case, 
the veteran's claims are for increased ratings and for TDIU, 
and the Board is adjudicating the issues involving rating the 
veteran's service-connected hearing loss and PTSD.  The 
veteran has been notified on numerous occasions as to the 
evidence needed to support his claim.  Moreover, the veteran 
has been accorded numerous VA Compensation and Pension 
examinations to obtain the medical evidence necessary to 
ascertain the current of disability caused by his service-
connected disorders.  As such, the Board finds that the 
veteran is not prejudiced by appellate review of the issues 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, or the psyche in the 
self support of the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2(2001).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Hearing Loss

The veteran is service-connected for bilateral sensorineural 
hearing loss.  In June 1999, a VA audiology evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
50
55
LEFT
40
45
45
55
60

The average pure tone decibel loss at the above frequencies 
was 58 for the right ear and 51 for the left ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  These 
audiometric results translate into level II for the right ear 
and level I for the left ear.

In December 2000 the most recent VA audiology evaluation was 
conducted.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
50
55
LEFT
30
40
45
60
60

The average pure tone decibel loss at the above frequencies 
was 44 for the right ear and 51 for the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and of 84 percent in the left ear.  These 
audiometric results translate into level II for the right ear 
and level II for the left ear.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85 and Part 4, Code 6100, Tables VI, VII 
(2001).

Evaluations derived from the rating schedule are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86 (2000).  Therefore a veteran's use of hearing 
aids does not of itself warrant a higher rating.  Impairment 
of audio acuity is meant as organic hearing loss for speech.  
38 C.F.R. § 4.87 (1998).  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  The United States Court of Veterans Appeals has 
explained that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  If no error in 
applying the rating schedule to the results of the 
audiometric examination is shown, the Board of Veterans' 
Appeals' (Board's) decision will be affirmed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

The most recent VA audiology examination reveals that the 
veteran has level II hearing in both ears.  This level of 
hearing loss disability warrants a noncompensable (0%) 
disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, 
Tables VI, VII (2001).  As such, the preponderance of the 
evidence is against an increased (compensable) rating for the 
veteran's service-connected hearing loss.  

III.  Post Traumatic Stress Disorder

The veteran has been service-connected for post traumatic 
stress disorder at a 50 percent disability rating since 1989.  
In 1996, the VA Schedule for Rating Disabilities for 
evaluating the degree of impairment resulting from 
service-connected psychiatric disorders was changed.  Compare 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), with 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996), codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).   However, the current 
appeal stems from a claim for a total rating made by the 
veteran in February 1999.  As such, the veteran's claim for 
an increased rating need only be considered under the current 
rating schedule.  

During his military service the veteran served in combat in 
Vietnam.  He was awarded the Combat Infantryman's Badge.  He 
was also wounded in action and received a Purple Heart.  A 
series of three VA psychiatric evaluations were conducted to 
obtain the medical evidence necessary to rate the veteran's 
service-connected PTSD.  

In July 1999, a VA psychologic testing of the veteran was 
conducted.  No impairment of thought process or communication 
was noted.  The veteran reported having hallucinations, but 
there was no objective evidence to support this assertion.  
Testing revealed poor short-term memory, severe anxiety, and 
outbursts of anger.  The examiner noted that the veteran was 
"rather concrete in his thinking and his common sense is 
lacking.  His apparent short-term memory deficit may have a 
deleterious effect on all aspects of his like.  Therefore, he 
may well have difficulty performing adequately and 
responsibly in a job."  

The veteran submitted an undated lay statement from a friend 
which indicates that the veteran has difficulty remembering 
things along with a depressed mood and crying spells.  This 
letter also indicates that the veteran often stays home alone 
because of paranoia.  

In November 2000, a VA psychological evaluation of the 
veteran was conducted.  The veteran reported having 
nightmares, auditory hallucinations, and confusion.  He 
indicated that he lived alone and rarely socialized with 
people.  The veteran specifically indicted that he was not 
receiving any mental health treatment nor was he taking any 
psychotropic medication.  Mental status examination revealed 
that the veteran's mood was one of anxiety and he became more 
agitated and emotionally labile as the examination 
progressed.  His speech was occasionally dysfluent.  Thought 
processes were logical and tight with no loosening of 
associations or confusion being noted by the examiner; 
however, some memory impairment was noted.  Insight and 
judgment were somewhat impaired.  The veteran reported 
suicidal ideation, but he denied suicidal intent or homicidal 
ideation.  The diagnosis was chronic post traumatic stress 
disorder.  While the numerical Global Assessment of 
Functioning (GAF) Scale score was omitted from the 
examination report, the examiner stated that the veteran had 
moderate impairment resulting from his service-connected 
PTSD.  

In June 2001, the most recent VA psychological evaluation of 
the veteran was conducted.  This evaluation was conducted by 
the same examiner who conducted the November 2000 
examination.  The veteran reported vague symptoms of auditory 
hallucinations.  The examiner noted that the veteran was 
vague during the examination, often indicating he could not 
remember information, then later providing it; he was only 
minimally cooperative. The veteran reported living alone, and 
spending his time avoiding people and reading the bible.  
Mental status examination revealed no significant anxiety, 
but some dysphoria.  Speech was within normal limits.  
Thought processes and associations were tight and logical.  
No confusion or loosening of associations was noted.  The 
veteran was oriented, but some memory impairment was noted.  
The veteran reported having auditory hallucinations which 
were paranoid in nature.  Judgment was adequate, but insight 
was limited.  The veteran reported suicidal and homicidal 
ideation, but denied intent.  The diagnosis was chronic PTSD, 
and a Global Assessment of Functioning (GAF) Scale score of 
52 was assigned.  A GAF of 52 is defined as "moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
(4TH ed. rev., 1994).  

The veteran asserts that his service-connected PTSD renders 
him totally disabled, resulting in an inability to obtain or 
maintain employment.  The service-connected PTSD is currently 
rated as 50 percent disabled.  50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The evidence is against an increased rating for the veteran's 
PTSD.  The medical evidence of record reveals that the 
veteran's service-connected PTSD is manifested by some memory 
impairment, some anxiety and depression, nightmares, suicidal 
ideation without intent, and a GAF scale score of  52.  His 
assertions of being unable to obtain employment due to his 
PTSD are questionable.  He was only minimally cooperative at 
recent VA examinations and there is no indication that he 
receives any treatment for his PTSD.  The symptoms documented 
in the medical evidence of record match those contemplated by 
the currently assigned 50 percent rating.  Specifically the 
veteran has impaired short-term memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  As 
such, the veteran's service-connected PTSD matches the 
criteria for a 50 percent rating.  There is no evidence that 
the veteran's service-connected PTSD meets the requirements 
for a 70 or 100 percent rating.  The preponderance of the 
evidence is against an increased rating for the veteran 
service-connected dysthymia.  


ORDER

An increased rating for hearing loss is denied. 

An increased rating for the veteran's service-connected post 
traumatic stress disorder is denied.


REMAND

The veteran is service-connected for the residuals of a shell 
fragment wound to the left shoulder.  This disability is 
current rated as 20 percent disabling under diagnostic code 
5302 for a muscle injury of Muscle Group II.  38 C.F.R. 
§ 4.73, Diagnostic Code 5302 (2001).  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2001).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In the present case, the veteran's left shoulder disability 
is rated under the diagnostic code for a muscle injury.  
However, other diagnostic codes may also be appropriate.  
Specifically the veteran does have a large scar on his left 
shoulder.  However, the evidence is equivocal as to whether 
the scar is tender and painful on objective demonstration to 
warrant a compensable disability rating under Diagnostic 
Code7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  

A June 1999 VA examination report indicates that the veteran 
has "traumatic arthritis of the left shoulder."  However, 
review of the entire claims file fails to reveal any x-ray 
evidence of arthritis of the left shoulder.  The Board notes 
that, if the veteran did have traumatic arthritis of the left 
shoulder which is related to the original wound during 
service, he would be entitled to a separate rating for the 
arthritis.   

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.   See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-
98 (August 14, 1998).  The regulations related to the rating 
of muscle injuries indicate that "the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement."  38 C.F.R. 
§ 4.56(c) (2001).  As such, it appears that the diagnostic 
codes rating muscle injury disabilities do not rate 
limitation of motion.  Therefore a rating for arthritis of 
the shoulder may also be appropriate.  

At present, the medical evidence related the veteran's left 
shoulder scar and arthritis is inadequate to rate the 
veteran's left shoulder disability.  Therefore, another VA 
examination must be scheduled.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has also held that, when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that the provisions of 38 C.F.R. §§ 4.40, 4.45 (2000) were 
not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (2000), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2000).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

The case is REMANDED to the RO for the following development:

1.  The veteran should be accorded the 
appropriate VA examination(s) to rate the 
service-connected residuals of a shell 
fragment wound (SFW) of the left shoulder.  
A single examiner may be able to obtain 
all the medical evidence necessary; 
however, separate examinations for joints, 
muscle injuries and scars may be required.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination(s).  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  
Specifically, x-ray examination of the 
veteran's left shoulder should be 
conducted.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations of 
left shoulder pathology, including 
arthritis, found to be present.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's left shoulder, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis, crepitus, 
nonunion, malunion, deformity or 
impairment.  The examiner should 
provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his thoracic spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  With respect to the functioning of 
the veteran's left shoulder, x-ray 
examination of the shoulder should be 
conducted and the examiner should 
indicate if the veteran arthritis of 
the left shoulder, and if it is 
traumatic in nature and related to the 
inservice wound.  The examiner should 
also indicate if the veteran's left 
shoulder scar is tender and painful on 
objective demonstration.

c.   The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the left shoulder.  
The examiner should specify the results 
in actual numbers and degrees.  The 
examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2001) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994)

3.  Subsequently, the RO should consider 
the issues on appeal.  In rating the 
veteran's left shoulder disability, the 
RO should consider if the veteran 
warrants separate disability ratings for 
scars, arthritis, and muscle injury.  The 
RO should also readjudicate the veteran's 
claim for TDIU in light of any ratings 
assigned for his service-connected left 
shoulder disability.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

 



